DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/22 has been entered.
 
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive in view of the 35 USC 112b rejections as follow. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01. 
The omitted elements are: Multi-arm folded monopole antenna (102) and omnidirectional antenna array (104). See, e.g., Fig. 1 and ¶¶ [0035-0036] of the spec.  

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 respectively reciting “wherein the second type of antenna integrated with the first type of antenna maintains mutual obstruction between the first type of antenna and the second type of antenna below a level that would distort operation of the first type of antenna and the second type of antenna” are indefinite, since it’s unclear how such functionalities are obtained absent recitation of essential elements of the invention. In other words, can merely two types of broadly recited “integrated” antennas operate as the instant invention’s intended purpose (reducing mutual distortion for undistorted omnidirectional operation)?
The spec. e.g., ¶ [0035] discloses, “The techniques of the embodiments described herein combine omnidirectional antennas including a cylindrical antenna array and a multi-arm folded monopole antenna array. The utilization of the integrated antenna system allows for a reduced occupied space in the sensor. The configuration of the embodiments described herein also ensures that mutual obstruction between the antennas is greatly reduced allowing for an undistorted operation.”
The spec. further discloses, in ¶ [0036], “FIG. 1 depicts a dual antenna system 100 in accordance with one or more embodiments. The antenna system 100 combines a monopole antenna 102 and an omnidirectional antenna array 104 including a plurality of microwave subarrays 124. In a non-limiting example, the monopole antenna 102 is a multi-arm folded monopole antenna having a communication input 106 and fours arms 108. The arms 108 of the monopole are connected to the ground plane of the microwave subarray of the omnidirectional antenna array 104. The monopole antenna 102 can be configured for communication, and the operating range for the monopole antenna 102 can include but is not limited to the ultra-high frequency (UHF) band (e.g., at 433 MHz, 867 MHz, 2.4 GHz, etc.).”
Hence, it appears that an omnidirectional antenna array 104 being integrated with a multi-arm folded monopole antenna 102 is critical to the invention for reducing mutual obstruction therebetween and allowing for an undistorted operation. 
Claims 2-10 and 12-20 are rejected for depending on claims 1 and 11, respectively. 
There should be a clear recitation of interrelated structure in order to provide a complete and operable antenna system. 

The following claim 1, drafted by the examiner and considered to distinguish patentably over the art of record in this application, is presented to applicant for consideration: 
1. (Currently Amended) A dual-band integrated omnidirectional antenna system comprising: 
a first type of antenna; and 
a second type of antenna integrated with the first type of antenna; 
wherein the first type of antenna comprises: 
a first input configured to receive a first input signal; 
a plurality of subarrays configured for transmitting and receiving a first set of signals in a first frequency band; and 
a first ground plane; 
wherein the second type of antenna comprises: 
a second input configured to receive a second input signal; 
a plurality of arms configured for transmitting and receiving a second set of signals in a second frequency band different from the first frequency band, wherein a portion of each of the plurality of arms comprises one of the plurality of subarrays; and 
a second ground plane orthogonally coupled to the first ground plane; and 

wherein the first type of antenna and the second type of antenna are integrated such that: 2Serial No.: 17/117,470 Docket No.: 127644US02 (U303171US2) 
the first type of antenna comprises an omnidirectional antenna array, the second type of antenna comprises a multi-arm folded monopole antenna, and each of the plurality of arms is connected to the first ground plane; and
mutual obstruction between the two types of antennas is greatly reduced allowing for an undistorted operation. 

2. (Canceled)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over “Kawahata” (US 10468777). 
Claim 1: As best understood, Kawahata discloses a dual-band integrated omnidirectional antenna system comprising: 
a processor 16 (Fig. 1); 
a first type of antenna (for high frequency; col. 4, second para.); and 
a second type of antenna (for low-frequency) integrated with the first type of antenna application; 
wherein the first type of antenna comprises: 
a first input 9A-9C (Fig. 1) configured to (inherently) receive a first input signal; 
a plurality of subarrays 6A-6C configured for transmitting and receiving a first set of (high frequency) signals; and 
a first ground plane 11A-11C; 
wherein the second type of antenna comprises: 
a second input 15A-15C configured to (inherently) receive a second input signal; 
a plurality of arms 12A-12C configured for transmitting and receiving a second set of (low-frequency) signals, wherein a portion of each of the plurality of arms comprises one of the plurality of subarrays (see Fig. 1); and 
a second ground plane 13 coupled to the first ground plane (col. 7, third para.). 
 Kawahata fails to expressly teach wherein the second type of antenna integrated with the first type of antenna maintains mutual obstruction between the first type of antenna and the second type of antenna below a level that would distort operation of the first type of antenna and the second type of antenna.   
However, Kawahata teaches “The high-frequency MIMO antennas and the low-frequency MIMO antennas can be integrated with each other, thereby making it possible to reduce the size of the entire device to be smaller than when the high-frequency MIMO antennas and the low-frequency MIMO antennas are separately formed. (2) In the present disclosure, a plurality of the low-frequency antennas is each constituted by a monopole antenna or a dipole antenna, and form, as whole, MIMO antennas. It is thus possible to form omnidirectional MIMO antennas. (3) In the present disclosure, among a plurality of the low-frequency antennas, a frequency of radio waves radiated from one low-frequency antenna is different from a frequency of radio waves radiated from another low-frequency antenna. It is thus possible to form MIMO antennas of multiple different low-frequency bands.” (Col 2, ll. 34-50)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to design Kawahata’s antenna system such that wherein the second type of antenna integrated with the first type of antenna maintains mutual obstruction between the first type of antenna and the second type of antenna below a level that would distort operation of the first type of antenna and the second type of antenna, in order to achieve communication diversity (e.g., high and low frequency MIMO operation). 
 
Claims 3-4: As best understood, Kawahata discloses the system of claim 1, wherein each of the plurality of subarrays comprises a top layer 7A-7C and a bottom layer 11A-11C; 
the bottom layer comprises the first ground plane; and 
the top layer comprises a plurality of radiating patches (see Fig. 1); 
wherein the first input and the second input comprise a common input 16. 

Claims 5-7: As best understood, Kawahata discloses wherein at least one of the plurality of subarrays comprises a low-pass filter Cg (Fig. 6 connected to one of the plurality of radiating patches (the capacitance Cg acts as a low pass filter allowing the signal SL only to pass to the radiating monopoles; see col. 7, ll. 38-65);  
wherein the low-pass filter Cg is arranged between one of the plurality of arms of the second type of antenna and one of the plurality of radiating patches (see Figs. 1 and 6).
wherein the one of the plurality of radiating patches connected to the one of the plurality of arms is located at a top of the subarray (see Fig. 1).
Claims 8 and 10: Kawahata discloses the system of claim 1, wherein a frequency band of the first type of antenna is different from a frequency band of the second type of antenna (col. 4, second para.; see “high frequency antennas” and “low frequency antennas”); 
wherein the plurality of subarrays of the first type of antenna is arranged in a circular arrangement (on Luneburg Lens 2, see Fig. 1).

Claims 9 and 19: Kawahata fails to expressly teach wherein the first type of antenna operates in a microwave band and the second type of antenna operates in an ultra-high frequency band. 
However, Kawahata teaches “These patch antennas 6A through 6C form high-frequency antennas that radiate radio waves of a higher frequency band than those from the low-frequency antennas 12A through 12C…” (Col. 4, ll. 33-36)
Kawahata further teaches “The patch antennas 6A through 6C are thus able to send or receive high-frequency signals, such as submillimeter-wave and millimeter-wave signals, in accordance with the lengths of the patch antennas 6A through 6C, for example.” (Col. 4, ll. 53-57)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to design Kawahata’s system such that wherein the first type of antenna operates in a microwave band and the second type of antenna operates in an ultra-high frequency band, in order to achieve communication diversity. 

Claim 13: Kawahata discloses wherein at least one of the plurality of arms is connected to the first ground plane of at least one of the subarrays (see Fig. 1)

Method claims 11, 14-18 and 20 recite limitations that are same in scope to claims 1, 3-8 and 10 respectively. Hence, these method claims are rejected for the same reasons given above. 

Allowable Subject Matter
Claims 2 and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN Z ISLAM whose telephone number is (571)270-1719. The examiner can normally be reached Mon-Fri 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAMEON LEVI can be reached on (571)272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HASAN ISLAM/Primary Examiner, Art Unit 2845